Citation Nr: 0947189	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating greater than 10 percent 
for a musculoligamentous strain of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to April 
1991, from April 2000 to December 2000, and from January 2003 
to October 2004. 
 
This case comes before the Board of Veterans' Appeals (Board) 
as a merged appeal from January 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 
 
In a January 2005 rating decision, the Veteran was granted 
entitlement to service connection for a musculoligamentous 
strain of the right knee and assigned a zero percent 
disability rating, effective October 14, 2004.  This rating 
was increased to 10 percent in a June 2006 Supplemental 
Statement of the Case (SSOC), also effective October 14, 
2004.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 
 
In January 2007, service connection was granted for 
degenerative disc disease of the lumbar spine, and a 10 
percent disability rating was awarded. 
 
In May 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The Veteran's case was remanded by the Board for additional 
development in August 2008.  The case is once again before 
the Board.




FINDINGS OF FACT

1.  Prior to November 13, 2008, the Veteran's lumbar spine 
disability was manifested by chronic low back pain, slight 
limitation of motion, and tenderness, but not by limitation 
of forward flexion of the thoracolumbar spine to 60 degrees 
or less, an abnormal gait, ankylosis, or incapacitating 
episodes requiring both bedrest and treatment by a physician.

2.  After November 13, 2008, the Veteran's lumbar spine 
disability is manifested by chronic low back pain, painful 
motion from 50 degrees of flexion, and tenderness, but not by 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, an abnormal gait, ankylosis, or 
incapacitating episodes requiring both bedrest and treatment 
by a physician.

3.  The Veteran's right knee disability is manifested by pain 
and slight limitation of motion, but not by flexion limited 
to 30 degrees or less; extension limited to 15 degrees or 
more; recurrent subluxation or objective evidence of lateral 
instability; dislocated semilunar cartilage with frequent 
locking, pain or effusion into the joint; or impairment of 
the tibia or fibula.


CONCLUSIONS OF LAW

1.  Prior to November 13, 2008, the criteria for a disability 
rating greater than 10 percent for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5242 (2009).

2.  Since November 13, 2008, the criteria for a disability 
rating of 20 percent, but no more, for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5242 (2009).

3.  The criteria for a disability rating greater than 10 
percent for a musculoligamentous strain of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5257 
(2009).

4.  The schedular criteria for a separate 10 percent rating, 
but no higher, for the right knee, based on limitation of 
motion objectively confirmed by painful motion, have been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, DC 5003 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in March 2006, July 2006, and May 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

These letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private records identified 
by the Veteran have been obtained, to the extent possible.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
November 2004, April 2006, September 2007, and November 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's lumbar 
spine or right knee disability since he was last examined.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95 
(April 7, 1995).  The VA examination reports are thorough and 
supported by VA outpatient treatment records.  As will be 
discussed in greater detail below, the VA examinations 
included an interview with the Veteran, at which point they 
discussed the Veteran's history and current symptoms, as well 
as review of the available treatment records, appropriate 
diagnostic testing, including x-rays, and a physical 
examination.  Furthermore, as directed by the August 2008 
Board remand, the November 2008 examinations included the use 
of a goniometer for all range of motion testing and multiple 
repetitions of movement of the right knee and thoracolumbar 
spine to permit the consideration of functional loss.  The 
Board, therefore, finds the resulting examination reports to 
be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claims for increased 
rating.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

Where the issues involve the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case respect to the 
Veteran's claims for increased initial ratings, the entire 
history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Lumbar Spine

Historically, the Veteran's lumbar spine disability was rated 
under DC 5243 for intervertebral disc syndrome.  However, 
review of the pertinent medical evidence indicates the 
Veteran does not have a current diagnosis of intervertebral 
disc syndrome.  Instead, the Veteran has a diagnosis of 
degenerative disc disease of the lumbar spine and that his 
predominant complaint is for pain affecting range of motion.  
Based on recent examinations and the Veteran's testimony, the 
Board finds that his service-connected lumbar spine 
disability is more appropriately evaluated under DC 5242 
based on limitation of motion.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the thoracic, lumbar, 
and cervical spine.  Effective from September 26, 2003, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  
 
The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2009). 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

The Veteran first complained about low back pain in 
approximately July 2003, while in service.  At that time, the 
Veteran attributed back pain to riding for extended periods 
of time in military vehicles, but no specific medical 
diagnosis was made.  After filing his claim, the Veteran was 
afforded a VA examination in April 2006.  The Veteran 
described moderate decreased motion and stiffness in the 
lumbar spine, but denied fatigue, weakness, or spasm.  The 
Veteran claimed to have made postural changes to his spine to 
compensate for his bilateral knee pain, but denied any acute 
changes in bowel or bladder function following pain onset.  
The Veteran noted problems with lifting, carrying, and manual 
dexterity that moderately affected exercise, sports, and 
recreation and had significant affects on certain chores.  On 
physical examination, the Veteran had a normal gait, posture, 
and head position, with a negative straight leg raise and 
Waddell signs.  There was noted tenderness of the lumbar 
region, made worse with extension, but no evidence of 
ankylosis, spasm, atrophy, guarding, pain with motion, 
tenderness or weakness of the paraspinal muscles.  The 
Veteran's range of motion was measured as 90 degrees of 
flexion, 20 degrees of extension with tenderness at that 
point, 25 degrees left lateral flexion, 20 degrees right 
lateral flexion, and 30 degrees of left and right lateral 
rotation.  There was no additional loss of motion on 
repetition attributable to pain, fatigue, weakness, or lack 
of endurance.  The Veteran had normal sensation, reflexes, 
and musculature.  X-rays showed minor degenerative disc 
disease involving the L3-L4 region.  A contemporaneous MRI 
was normal.

The Veteran was afforded a second VA examination in September 
2007.  At that time, the Veteran reported back pain that 
could be either sharp and severe or dull and aching, but 
without spasm or radiculopathy.  The Veteran complained of 
flare-ups occurring twice a week, but denied any periods of 
incapacity or any missed time from work in the previous year.  
The Veteran also reported decreased motion and stiffness, but 
no fatigue or weakness.  The Veteran was noted not to have 
intervertebral disc syndrome, assistive devices, or 
limitations on walking.  On examination, there was guarding, 
tenderness, and pain with motion of the paraspinal muscles.  
The Veteran had a normal gait, posture, and head position and 
no abnormal spinal curvatures.  On range of motion testing, 
the Veteran had 25 degrees of extension with tenderness at 15 
degrees; forward flexion was 80 degrees with tenderness at 75 
degrees; right and left lateral bending to 30 degrees with 
tenderness at 25 degrees; and bilateral rotation to 30 
degrees with tenderness at 25 degrees.  The examiner noted a 
mild increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range of motion with repetition.  As the 
Veteran was not experiencing a flare-up at the time of 
examination the examiner could not opine as to any limitation 
of motion associated with a flare-up.  Contemporaneous x-rays 
showed a normal lumbar spine.  The Veteran reported no lost 
time from work due to back problems in the previous year.  
The Veteran reported mild effects from chores, recreation, 
shopping, and traveling; moderate effects from exercising, 
and severe effects from sports activities.

The Veteran was afforded a third VA examination in November 
2008.  The Veteran reported a history of fatigue, decreased 
motion, stiffness, weakness, and daily dull pain.  The 
sacrospinalis muscles showed evidence of pain with motion, 
but the Veteran had a normal head position, posture, and 
gait.  Contemporaneous x-rays showed very early degenerative 
disc disease at L3-L4.  As to effects on daily activities, 
the back problems were noted to result in mild effects from 
exercise, recreation, and traveling.  The Veteran reported 
being able to walk only 4 to 5 blocks, but denied any 
incapacitating episodes in the previous year.  Range of 
motion testing revealed 95 degrees of forward flexion, 15 
degrees of extension, bilateral bending and rotation to 30 
degrees.  The Veteran reported mild pain with each movement.  
On repetition, the Veteran experienced pain beginning at 50 
degrees of flexion although he continued to 90 degrees each 
time.  The examiner noted painful motion, but no 
radiculopathy and opined that there was minimal loss of 
forward flexion with repetition on examination with mild 
pain; however, as the Veteran was not experiencing a flare-up 
the examiner could not discuss how range of motion would be 
affected during a flare-up.  The examiner specifically noted 
that during the VA examination and repetitive range of motion 
exercises the Veteran had no functional limits significantly 
affected by pain.

Prior to November 13, 2008

Under DC 5242, prior to November 13, 2008, the Veteran was 
not entitled to a rating greater than 10 percent.  The 
Veteran's limitation of motion does not warrant a rating 
greater than 10 percent because flexion was not limited to 
less than 60 degrees nor was there muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The Board notes the Veteran's observed 
range of motion was never observed to be less than 80 degrees 
of forward flexion.   
 
Similarly, prior to November 13, 2008, the Veteran was not 
entitled to a greater rating under any other DC.  There was 
no evidence of a diagnosis of intervertebral disc syndrome, 
his prior rating under DC 5243 notwithstanding, nor was there 
evidence or allegation that the Veteran suffered any 
incapacitating episodes that required prescribed bed rest and 
treatment by a physician, so DC 5243 is not applicable.  
There was also no evidence of bladder or bowel impairment 
resulting from his disability.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis 
of the spine may be rated under DC 5003, for degenerative, 
hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 
5003 (2009).  DC 5003 is used where there is evidence of 
arthritis and some limitation of motion, but not enough 
limitation of motion to be compensable under the appropriate 
DC.  As discussed above, the Veteran's disability rating 
under DC 5242, both prior and subsequent to November 13, 
2008, has been based in part on limitation of motion due to 
pain and a separate rating under DC 5003 would be for the 
same symptomatology.  As separate ratings may not be assigned 
for the same symptomatology, a separate 10 percent rating 
under DC 5003 for the Veteran's limitation of motion based on 
pain is not warranted in this case for either rating period.

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran 
has consistently complained of pain in the low back.  38 
C.F.R. §§ 4.40, 4.45.  However, prior to November 13, 2008, 
even the additional limitation of flexion, extension, and 
lateral flexion documented during the September 2007 
examination as resulting from pain was already contemplated 
in the disability rating assigned.  The September 2007 
examiner further concluded that range of motion was not 
further limited by fatigability, incoordination, or 
repetition.  The Veteran's motion was limited only by pain.  
There was otherwise no evidence of impairment of motor 
skills, muscle function, or strength.  Consequently, the 
Board finds that a higher disability rating based on 
functional loss prior to November 13, 2008 is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected lumbar spine disability prior to 
November 13, 2008.  As the greater weight of evidence is 
against the claim, there is no doubt on this matter that 
could be resolved in his favor.

After November 13, 2008

Given the Veteran's reports during the November 13, 2008 VA 
examination of pain on flexion beginning at 50 degrees, the 
Board finds that the Veteran is entitled to a 20 percent 
rating, but no higher, from that date.  

Under DC 5242, the Veteran is not entitled to a rating 
greater than 20 percent.  The Veteran's limitation of motion 
does not warrant a rating greater than 20 percent because 
flexion is not limited to less than 30 degrees, nor is there 
ankylosis of the entire thoracolumbar spine. 
 
Similarly, the Veteran is not entitled to a greater rating 
under any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or 
allegation that the Veteran suffered any incapacitating 
episodes that required prescribed bed rest and treatment by a 
physician, so DC 5243 is not applicable and the Veteran does 
not warrant a rating in excess of 20 percent under DC 5243.   
 
As discussed above, separate ratings may not be assigned for 
the same symptomatology.  Again, for the same reasons as for 
the Veteran's disability prior to November 13, 2008, a 
separate 10 percent rating under DC 5003 for the Veteran's 
limitation of motion based on pain is not warranted in this 
case.  See Esteban, supra.

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran 
has consistently complained of pain in the low back.  38 
C.F.R. §§ 4.40, 4.45.  The Veteran reports increased 
functional loss due to pain.  Specifically, the Board notes 
that during the November 13, 2008 VA examination the Veteran 
noted pain on flexion beginning at 50 degrees, although the 
Veteran did otherwise have flexion observed to 90 degrees.  
As such, the Board a 20 percent disability rating is 
appropriate to compensate the Veteran's reported functional 
loss of flexion based on pain.  The Board notes the November 
2008 examiner concluded that range of motion was not further 
limited on repetition by pain, weakness, or fatigability, 
other than as noted above.  The Veteran's motion was not 
limited by incoordination.  There is otherwise no evidence of 
impairment of motor skills, muscle function, or strength.  
Consequently, the Board finds that a disability rating in 
excess of 20 percent based on functional loss is not 
warranted. 
 
The Board acknowledges the Veteran's and his representative's 
argument that a remand is necessary because the November 2008 
VA examination was incomplete.  Specifically, the Veteran 
argues the examination was incomplete as the examiner stated 
he could not opine as to functional loss during a flare-up 
because the Veteran was not experiencing a flare-up at the 
time of examination and there was no available evidence to 
support any conclusion in that regard.  VA policy is to 
recognize actually painful motion as warranting the minimum 
compensable evaluation, and to compensate for additional 
limitation of motion during flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, however, the examiner specifically 
considered the objective evidence of functional loss, but 
found no functional limits significantly affected by pain.  
While the VA examiner found that it would require speculation 
to estimate any additional loss of motion due to flare-ups of 
back pain, the examiner noted that there was minimal 
additional loss of motion during repetitive range of motion 
testing.  Furthermore, there is no objective evidence of 
record as to the functional limits imposed during an asserted 
flare-up on which the examiner could have based an opinion.  
Thus, even when all functional limitations are considered, it 
is clear that the Veteran's low back disability has not been 
manifested by limitation of motion that approximates the 
criteria for an evaluation in excess of 20 percent from 
November 13, 2008.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

Accordingly, for the reasons discussed above, the Board finds 
the preponderance of the evidence supports the assignment of 
a 20 percent rating after November 13, 2008, but no more.

Right Knee

The Veteran's right knee disability is rated under DCs 5299-
5257.  In this regard, the Board notes that hyphenated DCs 
are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's 
service-connected right knee disability is rated as analogous 
to slight lateral instability of the knee under DC 5257.  38 
C.F.R. § 4.20 (2009). 

DC 5257 provides for the assignment of a 10 percent rating 
when there is slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and 
"severe" as used in the various DCs are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Veteran complains of daily pain, weakness, stiffness, and 
difficulty with deep squats and kneeling.  The Veteran first 
reports injuring his right knee in March 2003 in service.  In 
July 2003 the Veteran reported twisting his knee while moving 
a box of blankets while serving in Iraq.  In March 2004 the 
Veteran was treated and diagnosed with right knee strain.  An 
April 2004 MRI showed a cyst, but no evidence of internal 
derangement of the knee.  After filing his claim, the Veteran 
was afforded a VA examination in November 2004.  At that 
time, physical examination showed full range of flexion and 
extension and a normal gait, but with mild crepitus.  X-rays 
of the knee were normal.  On repetition, there was no pain, 
weakness, fatigability, incoordination, or decreased range of 
motion observed.  The Veteran reported no functional 
impairment with respect to his job, but did note difficulty 
playing sports.  There was no noted instability.  The 
examiner diagnosed musculoligamentous strain.  A separate 
November 2004 treatment record included similar findings.

A private MRI in October 2005 showed subcortical osteitis, an 
ACL sprain, and retropatellar bursal effusion.  A December 
2005 letter from a private treating physician noted chronic 
right knee strain and irritation of the MCL.  In February 
2006 the Veteran underwent a right knee arthroscopy with 
removal of a large medial femoral condylar flap.

The Veteran was afforded a second VA examination in April 
2006.  At that time, the Veteran reported he was able to 
stand only up to one hour and could walk only a quarter mile.  
At that time the Veteran noted the use of a brace for his 
right knee.  The Veteran had a normal gait without evidence 
of ankylosis, abnormal weight bearing, or inflammatory 
arthritis.  Current x-rays of the knee were normal.  The 
Veteran complained of daily pain and stiffness.  The Veteran 
reported a history of the knee giving out prior to recent 
surgery.  The Veteran described difficulty squatting, 
kneeling, and with stairs, as well as flare-ups with any 
activity.  Right knee flexion appears to have been to 100 
degrees.  Repetitive motion resulted in mild pain throughout 
the range of motion with moderate weakness and fatigue, but 
no incoordination.  The examiner noted the right knee's major 
functional impact was pain with repetitive use.  As the 
Veteran was not experiencing a flare-up, the examiner stated 
he could not evaluate the additional limitation with 
repetitive use without resorting to speculation.  The 
examiner noted significant effects on the Veteran's 
occupational activities, specifically difficulty squatting, 
kneeling, and with stairs.  The Veteran reported moderate 
problems with exercise and sports and mild problems with 
recreation.

The Veteran was afforded a third VA examination in November 
2008.  At that time, the Veteran reported use of a cane or 
knee brace approximately once or twice per month and an 
inability to walk more than 4 or 5 blocks.  The Veteran had a 
normal gait and contemporaneous x-rays were normal.  The 
Veteran complained of daily pain, weakness, and stiffness.  
General physical activities and extended sitting caused 
flare-ups.  On physical examination, the Veteran had flexion 
to 110 degrees and full extension.  There was no noted 
crepitus or ligamentous laxity.  The Veteran experienced mild 
pain throughout all ranges of motion and on repetition also 
had mild weakness and fatigue, but no incoordination.  The 
examiner noted the major functional impact was pain with 
repetitive use.  As the Veteran was not experiencing a flare-
up at the time of examination, the examiner was unable to 
opine as to the effect such a flare-up would have on 
functional abilities; however, the examiner specifically 
noted no additional limitation of motion with testing during 
the examination.  There was no noted instability.  The 
examiner diagnosed musculoligamentous strain of the right 
knee.  The examiner noted significant occupational effects 
from the right knee; specifically, decreased mobility, 
decreased strength in the lower extremity, and pain, with 
resulting increased absenteeism.  The Veteran reported mild 
effects on his traveling.  However, during repetitive range 
of motion exercises during the examination, the Veteran did 
not have any functional limits affected significantly because 
of pain.

The results of these examinations indicated no laxity, no 
dislocation or subluxation of the right knee, no edema or 
effusion, no locking, and no lateral instability.  The Board 
has considered the Veteran's subjective complaints of 
instability and reports of wearing a knee brace once or twice 
per month, and the Board recognizes that he is competent to 
describe his symptoms.  However, the Board finds the results 
of physical examination by a competent health care specialist 
to be more persuasive.  Based on the consistent VA 
examinations findings of no instability or subluxation, the 
Board concludes that the Veteran's knee disability is not 
manifested by moderate instability or subluxation, such as to 
warrant a higher rating under DC 5257. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

Osteoarthritis is rated analogous to degenerative arthritis 
under DC 5003.  Degenerative arthritis, when established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 
5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent disability rating is assigned for flexion limited 
to 15 degrees.  Under DC 5261, a 10 percent disability rating 
is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is assigned for extension limited 
to 15 degrees.  A 30 percent disability rating is assigned 
for extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The Board has considered whether a separate rating is 
warranted under DC 5003.  Significantly, the Veteran was 
noted as having full extension as well as flexion to 110 
degrees of the right knee during the November 2008 VA 
examination.  However, the examiner did note that there was 
mild pain in the right knee throughout the entire range of 
motion.  The Veteran made a similar complaint during the 
April 2006 VA examination.  As noted, DC 5003 provides that 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DCs a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, if 
objectively confirmed by findings such as satisfactory 
evidence of painful motion.  In this case the criteria for a 
compensable rating are not met under DCs 5260 or 5261.  In 
addition, the Board acknowledges there is no objective 
evidence of right knee arthritis as required under DC 5003.  
The Board, however, finds the Veteran's current reports of 
otherwise non-compensable limitation of motion sufficiently 
analogous to the criteria of DC 5003 as to warrant a 10 
percent rating.  See 38 C.F.R. § 4.20.   
 
The Board further concludes that this award of a separate 10 
percent rating for the right knee contemplates the degree of 
functional loss experienced as contemplated by the Court's 
holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
noted, the November 2008 VA examination report reflects that 
the Veteran's right knee disability resulted in mild pain, 
mild weakness and fatigue on repetitive motion, but without 
incoordination.  Indeed, the Veteran reported pain throughout 
the entire range of motion.  However, the Board notes that 
the examination report also indicates that the Veteran had no 
decreased range of motion on repetition due to the pain, that 
the Veteran was observed to walk without a limp, and he used 
an assistive knee brace at most twice per month.  Therefore, 
the Board concludes that the Veteran's right knee suffers no 
significant or additional functional loss beyond that 
contemplated by the separate 10 percent rating assigned 
herein.

In addition, no higher or alternative rating under a 
different DC can be applied.  The Board notes that there are 
other DCs relating to knee disorders, such as DC 5256 
(ankylosis of the knee), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage, 
symptomatic), DC 5262 (impairment of the tibia and fibula), 
and DC 5263 (for genu recurvatum).  

The Veteran's right knee disability is not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his right knee with slightly limited range of motion, so it 
is clearly not ankylosed.  There is no evidence of record 
that any semilunar cartilage has been either displaced or 
removed.  Moreover, there is no medical evidence of frequent 
episodes of effusion into the joint, although the Veteran 
does report rare episodes of swelling.  As such, the Veteran 
cannot receive a higher rating under DCs 5258 or 5259.

As discussed above, the Board acknowledges the Veteran's and 
his representative's argument that a remand is necessary 
because the November 2008 VA examination was incomplete.  
Specifically, the Veteran argues the examination was 
incomplete as the examiner stated he could not opine as to 
functional loss during a flare-up because the Veteran was not 
experiencing a flare-up at the time of examination and there 
was no available evidence to support any conclusion in that 
regard.  VA policy is to recognize actually painful motion as 
warranting the minimum compensable evaluation, and to 
compensate for additional limitation of motion during flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, however, 
the examiner specifically considered the objective evidence 
of functional loss, but found no functional limits 
significantly affected by pain.  While the VA examiner found 
that it would require speculation to estimate any additional 
loss of motion due to flare-ups of right knee pain, the 
examiner noted that there was no additional loss of motion 
during repetitive range of motion testing.  Furthermore, 
there is no objective evidence of record as to the functional 
limits imposed during an asserted flare-up on which the 
examiner could have based an opinion.  Thus, even when all 
functional limitations are considered, it is clear that the 
Veteran's right knee disability has not been manifested by 
limitation of motion that approximates the criteria for an 
evaluation in excess of the separate 10 percent ratings 
discussed above.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
regardless of whether they have been raised by the Veteran.  
In this case, the Board finds no provision upon which to 
assign a rating greater than 10 percent for the Veteran's 
right knee disability.  However, the Board also concludes 
that a separate disability rating of 10 percent is warranted 
for the right knee under the criteria of DC 5003.  To this 
extent, the benefit sought on appeal is granted.  
Furthermore, the Board concludes that this award is warranted 
for the entire period under which this appeal has been 
pending, and that assignment of staged ratings is not for 
application.  Hart, supra. 

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbar spine or right knee disability is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's lumbar spine and right knee 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine or right knee pain.  Indeed, although the Veteran 
underwent a right knee arthroscopy in February 2006 there is 
no medical evidence the Veteran otherwise has been 
hospitalized for either disability.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran has reported 
some missed time due to his lumbar spine and right knee, but 
the Veteran remains employed full time.  In essence, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating greater than 10 percent 
prior to November 13, 2008 for degenerative disc disease of 
the lumbar spine is denied. 

Entitlement to an initial rating of 20 percent from November 
13, 2008 for degenerative disc disease of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an initial rating greater than 10 percent for 
a musculoligamentous strain of the right knee is denied.

A separate rating of 10 percent based upon limitation of 
motion of the right knee is granted under DC 5003, subject to 
the laws and regulations governing the payment of monetary 
awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


